. Case 3:19-cv-00385-ARC-PT Document1 Filed 03/04/19 Page 1 of 11

 

FILED

— \
TED TES ec Coukl ; | HARRISBURG PA

 

 

 

 

THE MIDE, DISTR AE Alo una MAR D4 2019
okp (IL

 

KotsHwW Marmehs —_|

T DEPUTY CLERK

 

 

Paintst
’ fa

 

U. | _ Cometénr

 

Cute 3219

Cv 385

 

DAWD EPBEAT.

 

(LOKAWFORD

 

Telia.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 Patol alse Q

 

 

 

 

 

 

 

LIL Lesvish ‘y he. Custody of thn. darkeg fifa tis fBottenharc, decsss ioe tan Van . ; strat
Vd C/ O
Ae ixcurvemby sank: eh 2 ited Stach Cp feat, £ biars bite fp 2 Poiih-s
ad 0 0
iil. DEFENDAMS

 

 

 

 

 

(AG) al C2)

 

 

 
 

Case 3:19-cv-00385-ARC-PT Document 1 Filed 03/04/19 Page 2 of 11

o

 

 

4 9) dat: Daw Hes i , : b, ’ ‘

 

b * j 7 “ 8 + 4 ”

 

 

 

 

 

 

 

 

 

 

f ‘ af i ft ~ 2d. 4; t : 2 i ffs ;
Lack Dibonclac Cindi) dueily and io Dit othtial Capoedy, Ak el Himes mertondd ip ths Dom oleim

uy

 

. a
: \
ch defen a7) dei Ineo sy penal 2 tnd acttd nde, Cie ay hits.

 

Ui). FAcTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(GQ) OD

 

 
Case 3:19-cv-00385-ARC-PT Document1 Filed 03/04/19°° Page 3 of-11-:

 

 

 

 

 

 

 

 

 

 

Vi. FBAVER Fok Beuek

WHEREFORE it epsllly pageab i oi dpe uel

L. Comnptnsebiry damaoes bb ff Pi
i g d

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ded: lap dat
Keshaan thas eesWR Ue 122,

 

 

 

 

 

 

 

 

 

 

 

tisf letatshuny
d
f.0, Bx [000
‘ehurg, (4 17837 Vk Pastion
+r ocd hy nals ot"
eight 7 , borthatct Ceeudice”
Etcualat heicy Baaepia. A Kechean tithes

 

 

 

 

ern 2M

 

 

 
Case 3:19-cv-00385-ARC-PT Document 1- Filed 03/04/19 Page 4 of 11 --

 

 

 

 

 

 

 

 

 

 

 

 

4 . t 1 if J :
Ue Lé. Dimer Gilt. #72 Out y! (Mena es 45 08 LUPATE, Aiuerin Keg Ste Dine Ora fin Fal, ‘the
(/ OQ gy UJ
was all did hepieue i daiictd Consiturad Yhe langiiedas Fo pilrsiia de Yho Pa ders. és
.
. . ‘ ‘ “ "
F 1 A 1 i 4 | f
LOCLa HY Than nay YP Dich Wie Oreen did Y MS Oven. Site sey err re ord asf a are, O40 “Per 623
0 OG 0 d
g be -
+ . 8 4 * " ‘ '
A a Si Bere in weak Tit. Jrie Lb EPS erg meh s [ye Word bot, of oliorce. of TES) thal Mad
O ty
t 3 . 4 “ !
13, 1) does Cuarsh tor Sbeakine gn Ly oot e7Auag Moen ) Behe se Wes Ss: Daithin feria 270
yO, ? v
(j ae Cio ni tecd Siattd miu: Coded{ Veiled laogitaas. bampir teabil:

4 7 A hee (FF
fninactEs. fall,

deca Bt VTE COORG

 

 

 

.
SO ior 70 hes oer are Bie TAO IG

 

 

 

 

 

 

 

 

 

5 . pe a
{5 T, Rast Gan Maneren! Pet Vd. OF Va od prrosesure avaiiasse “SY Jety'sh cz fi KA glenal perecde
G o é
1 4
Shubrd oC 4Ane. Ofent a partial srthe orravenre, tet Pettingg Das clos we AND 4G,
0 d ,
J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Exhibit 6 |

REJECTION NOTICE - ADMINISTRATIVE REMEDY ;

DATE: OCT@BER 12,, 2018

 

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : ROHSAAN MATTHEWS, 04892-122
LEWISBURG USP UNT: B-BLOCK OTR: BO3-307U
2400 ROBERT F. MILLER DRIVE
LEWISBURG, PA 17837

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 956642-R1 REGIONAL APPEAL

DATE RECEIVED : OCTOBER 9, 2018
SUBJECT 1 : DHO APPEAL - COMBINED (PROCEDURES, EVIDENCE & SANCTIONS}
SUBJECT 2 . ,

INCIDENT RPT NO: 3156306

REJECT REASON 1: ALL FOUR PAGES OF YOUR (BP-9)

. LEGIBLE AND WORDED THE SAME. R
NOT BE ACCEPTED.

REJECT REASON 2: SEE REMARKS. _

REJECT REASON 3: YOU MAY RESUBMIT YOUR APPEAL IN PROPER FORM WITH
10 DAYS OF THE DATE OF THIS REJECTION NOTICE,
A

REMARKS . : PAGES 2, 3, AND 4 OF THE BP10 ARE NOT LEGIBLE.

Case 3:19-cv-00385-ARC-PT Document 1 Filed 03/04/19. Page 5 of 11 ~

 

 
 

—

 

 

  

   
  
    
 
  
 

Case 3: 19. “CV (00385: ARGH PO 7 “Pita (03/04/29 * Page. 6 ‘OF Li*

  

‘US. Repartment of Jastice

_

*F ‘Bureau of Prisons

 

onal Administrative Remedy Appeal

 

 

Type of use ball-point pen. If attachments are needed, submit four copies. One copy of the. completed BP- -229(13) including any attachments Toust be submitted |

with this” appeal.

 

. LAST NAME, FIRST, MIDDLE INITIAL

  

BBLsoK

 

| REG. NO:

-- INSTITUTION: °

 

Part. oA = or FOR: meee eS
Rey 0 Co
not METERS SERSTIND yaar WAS
TAM u
COULENT WU fy VND CAE BET

peAL

     
 

   

 

 

 

Oe

“THanes int: ADVANCE | ‘ .

  
 

OCT 14.2018

DATE

Part B - RESPONSE

sree ory

 

 

tS

' ie TEE ENCED. Taped REPORT 8 3H, Ae
s ‘ LV AWAS “TALE (SAG: IN: GODE, Bur LW AST
pie 0 St OF THE: VANE: AHO’ SAMOA
eepencey SAMOAN SO. SHE |.

A piscter EY INTHE T re
g BECAME bane oF ws INCIDENT ‘STAFE HAD Ara \ Text |

Foe

VIOLATES | my DUE | QESS CiGnts, in CELIEF, 4 po WOT Dispute THE

ACCURACY CF TMKE CONTENT OF THE CALL, Irt SAYING THAT NO
WAS corn rep, By ME py PHERT Fore THN © E SHOULD

Ess ee PIE Dy Renee Ne,
pees
new eee ai & RE jection

ROM-EITED ACT:
REDVCED Te

‘ J o “ tee. oo _.

 

 

 

Return to

. Tesi

pede na ts aed

sib ea.

 
  
  

1S)

]
4

 
  

St Atl

ee
Gime Rie A

 

 

“NOV 2 8 18
= USRebewighuin

  

   

 

CASE NUMBER

 

 

LAST NAME, FIRST, MIDDLE INITIAL
SUBJECT:

REG. NO ot ‘ UNTr

INSTITUTION

 

 

DATE

UPN LVN

SIGNATURE. RECIPIENT OF REGIONAL APPEAL

BP-230113}
ALINE Dow

aa ai

 

EMR wae late,

 
 

Case 3:19-cv-00885-ARC-PT peogument 1 Filed 03/04/19 Page-+of44

 

 

 

 

 

 

 

 

 

Br eset DISCIPLINE HEARING OFFICER REPORT
JAN 17 , :

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
rn ae ——E a : ee
Institution: USP, Lewisburg : Incident Report Number; 3156306
NAME OF INMATE: MATTHEWS, Rohsaan REG. NO.: 04892-122 JUNIT: B-Block
Date of Incident Report: 6-9-2018 Offense Code: 297 :

 

 

Date of Incident: 8-8-2018

Summary of Charges: Abuse of the Telephone

 

 

 

 

 

I. NOTICE OF CHARGE (S) aC

A. Advanced written notice of charge {copy of Incident Report} was given to inmate on (date)
8-9-2018 at (time) 5:30 p.m. (by staff member) C..Kowalchick  .

B. The DHO Hearing was held on (date) 6-22-2016 - at (time) 11:30 a.m.

c. The inmate was advised of the rights before the DHO by (staff member):

_B. Tharp on (date} 8-14-2016 and copy of the advisement of rights form is attached,

_ it. STAFF REPRESENTATIVE —
A. Inmate waived right to staff representative, Yes xX oto

 

 

B. Inmate requested’ staff representative and - w/a” appeared.
C. Staff Representative statement: N/A .

D. Requested staff representative declined or could not appear but inmate was advised of
option to postpone hearing te obtain another staff representative with the result that:

At the time he appeared before the UDC, inmate Matthews requested Case Manager Cotterall as a staff
representative in this case. Ms. Cotterall was away from the institution unexpectedly on the date
of the hearing. Inmate Matthews was given the option to postpone the hearing until such time as
Ms. Cotterall was available or to obtain another staff representative. Inmate Matthews stated he
no longer desired staff representation in this case and was waiving his right to a staff
representative in this case.. Inmate Matthews was not able to sign or initial the BP-294 form as a
result of hand restraints applied behind his back during the hearing. Inmate Matthews’ verbal
waiver of his right to staff representation, however, was witnessed -by Officer Paul, who was
.escorting Matthews during the hearing.

E. Staff representative N/A_ was appointed.
ITE. PRESENTATION OF EVIDENCE
A. Inmate (admits} xKX__(denies} ineither) the charge(s).

BE. Summary of inmate statement:

Inmate Matthews acknowledged he understood his tights before the DHO and was ready to procaed with
the hearing. Inmate Matthews presented no documents for the DHO to consider. Inmate Matthews
"testified that he is not disputing the accuracy of the content of the telephone call he placed on
§~8-2018 at 5:59 PM, as documented in Section-11 of the incident report in this case. Inmate
Matthews testified, however, he is denying committing any prohibited act in this case. Inmate‘
Matthews testified, in response cto Section 11 of the incident report, “how am I speaking in code
when I am, speaking in my native language. It wasn’t even Hawaiian ~ was speaking it was Samoan.

He (the reporting officer) didn’t even have one of the numbers right. I didn’t say “akahi”, I said
)“tashiv’, he was just writing it to make it fit what he wanted it to mean.” The DHO asked'what the
series of numbers was that he was relating to the female call recipient. Matthews testified, “it
was my cellmate’s (TOLSON, Charles $53582-018) federal register number. [I was giving it to her so

she could get him set up with a pen pal. That's all that was going on.” The DHO asked Matthews,
if that was “all that was going on”, then why didn’t Matthews say Tolson’s register number in the
English language? Matthews testified, “I don't know. I don’t really have an explanation. That’s
just‘how I always did it with her?” After the DHO Announced the findings and’ sanctions in this
case, Matthews stated, “if that’s how this is going to go, then I want to note a discrepancy in the
times in the incident report. The officer wrote he became aware of the incident on 8-9-2018 at
7:25 AM, yet he also states, “on the above date (8-9-2018) at approximately 11:25 AM, this officer
was listening to a phone call placed by inmate MATTHEWS, Rohsaan #04892-122. There is a
discrepancy in times between 7:25 AM and 11:25 AM. That should invalidate the incident report.”
The OHO explained that the hearing had already concluded, and if Matthews wanted to make an issue
of the discrepancy in the times, he should have brought it up during the hearing. The DHO further
explained the discrepancy in the times noted is clearly a typographical error. Finaljy, the DBO
noted Matthews received sufficient advance written notice of the charges, as the timé the reporting

1

 

Ree I a pe ee oe ey

amr

 

ES Te, Mat eit tne ction gc thunk ono dr EI TEa nb Ye ke Ra Ar Te ETE

Shree

+p ERE ye ee
Ee

are ees

 
Case 3:19-cv-00385-ARC-PT ff nj Filed 03/04/19 Page 8 of 11
BP-A0304 DISCIPLINE HEARING OFFICER REPORT

 

 

 

 

JAN 17

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
Name of lamate: . Reg. No: Hearing Date:

MATTHEWS, Rohsaan 04892-122 8-42-2018 *

 

 

 

 

officer listened to the audio recording of the call does not change the content of the call as
documented in Section 11 of the incident report, which is the factual basis for the charges in this
case. Inmate Matthews made no complaints of procedural errors during the hearing, with axception

to this discrepancy related te the time the reporting officer listened to the audia recording of
the telephone call.

C. Witnesses:
1. Inmate waived right to witness.- Yes xX Wo

 

2. The following persons were called as witness at this hearing and appeared (Each witness
name and statement listed below): N/A_ .

3. The following persons requested were not called for the reason(s} given (Each witness
name and statement listed below): N/A

4. Unavailable witnesses were requested to submit written statements and those statements
received were considered (Each witness name and statement listad below): N/A

O. Decumentary Evidence: In addition te the Incident Report and Investigation, tha SHO
considered tha following documents;
Federal Bureau of Prisons Inmate Center Reports; Audio recording of the telephone call placed by

inmate MATTHEWS, Rohsaan €04892-122 on 8-8-2018 at 5:59 p.m. on phone line 3729- -LEW~B-A to phone
number (808) 209-1173 .

E. Confidential information was used by DHO in support of his findings, but was not revealed
to the inmate. The confidential information was documented in a separate report. The
confidential information has been (confidential informants have been) determined to be

reliable because: N/A

Iv. FINDINGS OF THE DHO
€. No prohibited act was committed:
Expunge according’ to Inmate Discipline PS.

 

_xXX A, The act was committed as charged.

B. The following act was committed:

 

 

Vv. SPECIFIC “EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence, observations,
written documents, etc.}:

The DHO finds that inmate Matthews committed the prohibited act of Usa of the Telephone for Abuses
Which Circumvent the Ability of Staff to Monitor Frequency of Telephone Use and the Content of the
Call, Code 297. This finding is based on the syewitness written account of the reporting officer,
which indicates on 8-9-2018 at approximately 7:25 a.m.,.the reporting officer was listening to a
telephone call placed by inmate MATTHEWS, Rohsaan £04892-122 on 8-8-2018 at 5:59 p.m. on phone line
3729-LEW-B-A to phone number (808) 209-1173. The phone number is registered to Langilangi
Halaapiapi with an address of 83-5535 Olid Government Road, Captain Cook, HI 97604. The phone was
placed into cell 302 at 1:38 p.m. and remained’ in the cell until it was removed at 6:36 p.m. At 49
seconds into the cali, the female call recipient, said, “The number you keep giving | me is wrong.”
Inmate Matthews started to stumble with his words and told the femala to “hold on. After a couple
seconds, inmate Matthews began to talk in Hawaiian. ‘Inmate Matthews gave the female numbers in
Hawaiian Lima, Kolu, Lima, 8, Lua, Ole, Akahi, 8. This number translates to 53582-018, an inmate
registration noumber belonging to TOLSON, Charles #53582-018. Inmate Tolson is inmate Matthews’
cellmate. Inmate Matthews spoke in Hawaiian.using a foreign Language to code his commmnication
while giving the female inmate Tolson’s register number. During rest of the conversation, inmate
Matthews and the female spoke in English.

This finding is further based upon the testimony of inmate Matthews, in which he admitted that he
is not disputing the accuracy of the content of the telephone call he: placed on 8-8-2018 at 5:59
_PM, as documented in Section 11 of the incident report in this case. This finding is further based
upon the response of inmate Matthews to the DHO’s questions of what the series of numbers was that
he was relating to the female call recipient. Matthews testified, “it was my cellmate’s (TOLSON,
Charles #53582-018) federal register number. I was giving it to her so she could get him set up
with & pen pal. That's all that was going on.” The DHO asked Matthews, if that was “all that was
‘going on”, then why didn’t Matthews say Tolson’s register number in the English language? Matthews
teatified, “I don’t know. I don't really have an explanation. That's just how I always did it
with her.” . “

PLL ee

 

 

 
.

Case 3:19-cv-00385-ARC-PT Do guppy Filed 03/04/19 Page 9 of 11

 

 

 

 

 

 

BP-AGv04 DISCIPLINE HEARING OFFICER REPORT __ mo

JAN 17° : .
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
Name of Inmate: Reg. No.: Hearing Date:

MATTHEWS, Rohsaan 04892-122 8-42-2018 *

 

Inmate Matthews, however, denied committing any prohibited act in this case. Inmate Matthews
testified, in response to Section 11 of the incident report, “how am I speaking in code when I am
speaking in my native language. - It wasn’t. even Hawaiian I was speaking it was Samoan. He {the
reporting officer) didn’t even have one of thé numbers right. I didn’t say “akahi”, I said
“tashi”, he was just writing it to make it fit what he wanted it to mean.“ The DHO asked what the
series of numbers was that he was relating to the female call recipient. Matthews testified, “it
was my cellmate’s (TOLSON, Charles #53582-018) faderal register number. I was giving it to her so
she could get him set up with a pen pal. That’s all that was going on.” The OHO asked Matthews,
if that was “all that was going on”, then why didn't Matthews say Tolsen’s register number in the
English language? Matthews testified, “E don’t know. I don’t really have an explanation. That's
just how I always did it with her.”

The DHO gives the greater weight of the evidence in this case to the ayewitness written account of
the reporting officer, as well as the testimony of inmats Matthews, in which he admitted that he is

‘net disputing the accuracy of the content of the telephone call he placed on 8~8-20168 at 5:59 PM,

as documented in Section 11 of the incident report in this.case. This finding is further based
upon the response of inmate Matthews to the DHO’s questions of what the series of numbers was that
he was relating to the female call recipient. Matthews testified, “it was my cellimate’s {TOLSON,
Charles #53582-018) federal register number. I was giving it to her so she could get him set up
with a pen pal. That’s all that was going on.” The DHO asked Matthews, if that was “all that was
going on”, then why didn’t Matthews say Tolson's register number in the English language? Matthews
testified, “I don’t know. I don't really have an explanation. That's just how I always did it
with her.” This evidence indicates on 6-9-2018 at approximately 7:25 a.m:, the reporting officer
was listening to a telephone call placed by inmate MATTHEWS, Rohsaan #04992-122 on 8-8-2018 at 5:59
P-m. on phone line 3729-LEW-B-A to phone number (808) 209-1173. The phone number is registered to
Langilangi Halaapiapi with an address of 83-5535 Old Government Road, Captain Cook, HI 97604. The
phone was placed into cell 302 at 1:38 p.m. ahd remained in the cell until it was removed at 6:36
p.m. At 40 seconds into the call, the female call recipient said, “The number you keep giving me
is wrong.” Inmate Matthews started to stumble with his words and told the female to “hold on,”
After a couple saconds, inmate Matthews began to talk in Hawaiian. Inmate Matthews gave the female
numbers in Hawaiian Lima, Kolu, Lima, 8, Lua, Ole, Akahi, 8. This number translates to 53582-018,
an inmate registration number belonging to TOLSON, Charles #53582-018. Inmate Tolson is inmate
Matthews’ cellmate. Inmate Matthews spoke in Hawaiian using a foreign language to code his
comminication woile giving the ferale inmate Tolson'’s register number. During rest of the
conversation, inmate Matthews and the female spoke’in English.

The DHO has considered as evidence in this case the teatimony of inmate Matthews, in which he
alleged he is not speaking in any sort of coded language, rather, was just speaking in his native
language. The DHO finds this evidence to be less credible, thereby giving it less waight than that
to which the greater weight is given in this case, for the following reasons. First, Matthews
speaks in the English language during the entire telephone cali, with exception to the point at
which he relays a series of numbers in Hawaiian Lima, Kolu, Lima, 8, Lua, Ole, Akahi, 8. This
number translates to 53582-018, an ‘inmate registration number belonging to TOLSON, Charles: #53582-
018, Matthews’ cellmate at the time of the incident. It is readily avident to the DHO that
Matthews related Tolson'’s registex number in a language ‘other than English to code his

-communication while giving the female inmate Tolson’s register number. Matthews is unquestionably

speaking in velled and coded terms, the sole intent of which was to deceive staff monitoring the
telephone call as to the true meaning of the conversation, by concealing Tolson’s register number.
Speaking in veiled and coded language circumvents the ability of staff to properly monitor the

content of the telephone call.

The greater weight of the evidence in this case, therefore, supports the finding inmate Matthews
committed the prohibited act of Use of the Telephone for Abuses Which Circumvent the Ability of
Staff to Monitor Frequency of Telephone Use and the Content of the Cali, Code 297.

vr. SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act):
CODE: 297

Disallow.Good Conduct Time: 27 days
Loss of Telephone Privilege: 90 days

ae

es Tee

TE TIE

Ree Pe NT

PICT SERS

ins

Te

 

 

eet

 

 
. se 3:19-cv-00385-ARC-PT Dgqument 1 Filed 03/04/19 Page 10 of i1
va : phe

 

 

 

BP-A0304 . DISCIPLINE HEARING OFFICER REPORT . :

JAN T . '

U.S. DEPARTMENT OF JUSTICE : FEDERAL BUREAU PRISONS
Name of Inmate: Reg. No.: Hearing Date:

MATTHEWS, Rohsaan 04892-122 8-22-2018

 

 

 

 

VII. REASON FOR EACH SANCTION OR ACTION PAKEN:

Monitoring inmate telephone calls is an important means by which staff is able to maintain the
security and good order of the institution. Immates who circumvent the ability of staff to monitor
inmate telephone calls by using coded/veiled terms and language during the telephone calls hamper
the ability of staff to préperiy monitor inmate telephone calls, and, thereby, hamper the ability
of staff to maintain the security and good order of the institution. The rationale for the
sanctions imposed, therefore, is to punish the inmate for his misconduct, which is viewed as having
an adverse effect on the security and good order of the institution, as well as to deter future
misconduct. Disallowed Good Conduct Time is imposed as a sanction to demonstrate that engaging in
misconduct will prolong inmate Matthews’s period of incarceration. Loss of telephone privileges is
imposed as_a sanction as the misconduct involved circumventing established telephone procedures.

VIII. APPEAL RIGHTS; XX The inmate has been advised of the findings, specific evidence relied
on action and reasons for the action. The inmate has been advised of the right to appeal this

action within 20 calendar days under.the Administrativa Remedy Procedure. A.copy of this report
has been given to the inmate. -. — so : : ed -

IX. Discipline Hearing Officer’ —_— YN

       

  
 

 

   

 

 

Printed Name 7 rei e Date
schumen, 48 SOK ise

 

 

DHO report delivered to Inmate: ww Mower

 

 

S Aaulis_ 1930
Printed Nama (Staff) Date and ‘Tims:

Prescribed by P5270 Replaces BP-A0304 of AUG 11

wes

SEAR SC ese

TE et ee

 

a kt Al

r

 

 

TES

et ee

irr

TARE et ter

ll

 

 

 

 
 

Case 3:19-cv-00385-ARC-PT Document1 Filed 03/04/19 Page 11 of 11

wee et nae roe

Pe er ie Meee

et perme ete aes

  

Jomate Name: OW AGE
Register Number: by PAr-13 ut
United States Penitentiary -

P.O, Box 1000 -.
4,
Lewisburg, PA 17837 ey a{26 fi

CEIVED
wht Tans. mc. PA

ag 4 2019

9 \

 
  

 

Derice OK THe Creed
Uewad Srares Disrerer Couper

Wireets Distrrxer Oe Penn sy tyr
Us. Covex Youss {
920 Werder Qaeset
V0. Dow ASD

 

he i if i ae

patente ole tee

 
